DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabaru et al (US Pub 2013/0317361) in view of Trahey et al (US Pub 2004/0068184).
Re claims 1, 9, 10: Tabaru discloses a method comprising:
inducing a shear wave in a tissue in a human body by Acoustic Radiation Force Impulse (ARFI) using an ultrasound probe having a two-dimensional (2D) transducer 
calculating a speed of the induced shear wave by using displacement components of the induced shear wave based on the acquired ultrasound data [0003; see the estimation of the propagation speed of the shear wave generated in the direction vertical to the advancing direction of the beam];
calculating an average value of the calculated speed of the induced shear wave [0003; see the measurement of the average shear modulus]; and
displaying at least one image using the calculated speed of the induced shear wave and the calculated average value of the speed of the induced shear wave [0003; see the imaging generated from the measurement of the speed and average shear modulus, Figure 1; see the display unit].
Tabaru also discloses that the method can be executed by a non-transitory computer-readable medium storing a computer-readable program and an apparatus comprising a 2D ultrasound probe, display, hardware processor, and computer readable memory with instructions to perform the method [0037, 0158; see the computer and software programs that execute the method; see Figure 1 with the probe 1, display unit 7 and processing units].

Re claim 2: Tabaru discloses the displacement components of the induced shear wave in the tissue are calculated by using a wave equation with respect to the induced shear wave [0053; see the displacement computing unit that calculates (inherently using an equation from the shear wave) displacement components].
Re claims 3, 11: Tabaru discloses all features except that the irradiating with the ultrasound waves is performed for diagnosis of the tissue and comprises beamforming the ultrasound waves in a defocusing method. However, Trahey teaches of beamforming in a defocusing method [0046, Figure 5; see the unfocused waves and the beam steering to generate the beam in a defocusing method]. It would have been obvious to the skilled artisan to modify Tabaru, to use the defocusing method as taught by Trahey, as such is a well known alternative to a focused beam in order to facilitate generation of the shear wave source [0046 of Trahey; see the programmed beam to generate the shear wave source].

Re claim 5: Tabaru discloses displaying at least one image representing the displacement components of the induced shear wave [0047; see the image that is displayed representing the displacement of each point].
Re claim 7: Tabaru (and Trahey) disclose all features except that the speed of the shear wave is calculated using the claimed equation, where u denotes a displacement of the shear wave, t denotes time, and x, y, and z denote the respective displacement components. However, it would have been obvious to the skilled artisan to calculate the speed using the claimed equation through routine experimentation in order to achieve predictable results.
Re claim 8: Tabaru discloses the shear modulus of the tissue is calculated using the following equation: G = p x Cs2  where G denotes the shear modulus of the tissue, and p denotes a density of the tissue [0076; see the shear modulus formula E=3ƥc2].
Re claims 14, 15: Tabaru discloses all features except acquiring of the 3D ultrasound data comprises: acquiring a plurality of 2D plane ultrasound image data of the tissue by scanning an object on a plane basis; and acquiring the 3D ultrasound data by using the plurality of 2D plane ultrasound image data. However, Trahey teaches of a method, system, and computer program for providing a shear wave source including either 2D or 3D volumetric imaging with the 2D transducer array that is subsequently displayed [0026, 0034; see the 3D imaging and see the 2D array]. It would have been obvious to the skilled artisan to modify Tabaru, to generate 3D ultrasound data as .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,968,333. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘333 features a method, apparatus, and non-transitory medium for .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The specification objection is also withdrawn due to amendment. Further, the double patenting rejection against US 9,603,583 is obviated due to the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793